Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS)s submitted on 07/14/2020 have been entered and fully considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, 17, and 18, drawn to the structure of an ultrasound probe, classified in A61B8/4444.
II. Claims 9-16, drawn to a process of making an ultrasound probe, classified in B06B1/0622

Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the ultrasound probe could be made with a variety of different processing methods.

During a telephone conversation with Mr. Donald Lucas on 09/10/2021 a provisional election was made without traverse to prosecute the invention of group I (claims 1-8, 17, and 18).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (U.S. Patent No. 6,558,332) hereinafter “Shimizu”.
Regarding claim 1, Shimizu discloses an ultrasound probe [see abstract of Shimizu] comprising: 
a piezoelectric material [piezoelectric element 2; see FIG. 4 and column 4, lines 27-32] in which piezoelectric elements to transmit and receive ultrasound [see column 1, lines 15-25] are one- dimensionally arrayed [see column 1, lines 30-35 disclosing that “the array is arranged in a direction in which the short sides of piezoelectric elements are extended” (i.e. one dimensional array”]; and 

    PNG
    media_image1.png
    543
    1474
    media_image1.png
    Greyscale
5	
At least one acoustic matching layer [acoustic matching layer 4; see FIG. 4 
and column 1, lines 39-42] arranged on a subject side of the piezoelectric material [see FIG. 4; the matching layer 4 is on the side closest to a subject to be imaged], 
wherein the piezoelectric material includes a plurality of first grooves [first slit 8; see FIG. 4 and column 6, lines 11-15 and the annotated image above; since each piezo element includes a slit, the array together comprises of a plurality of slits in the piezo layer], and at least a second groove [second slit 10; see FIG. 4 and column 5, lines 5-7, and the annotated image above; at least a section of the slit 10 is included in the piezo layer] formed between the plurality of first grooves [see the annotated image above; in an array of piezo elements, the second slits (slit 10) would be located between two first slits (slit 8)], the piezoelectric material is divided by at least either the first grooves or the second groove [see FIG. 4; the piezo layer is divided by the first grooves in all vertical direction and at least partially by the second slits 10], and either each of the first grooves or the second groove is a void, or the first grooves and the second groove 10are respectively filled with fillers having .[see column 5, lines 56-58; the slits are generally void but could be filled with an insulating filler]  
Regarding claim 2, Shimizu further disclose that the acoustic matching layer includes a division layer divided by at least either the first grooves or the second groove.[the entire acoustic matching layer is the division layer as it is divided by the second grooves (i.e. second slits); see FIG. 4 and the annotated image above]
Regarding claim 3, Shimizu further discloses that 15the division layer is a layer divided by only either the first grooves or the second groove. [the entire acoustic matching layer is the division layer and it is “only” divided by the second groove (i.e. second slits 10); see FIG. 4 and the annotated image above] 
Regarding claim 4, Shimizu further discloses that the division layer is an uppermost layer of the acoustic matching layer [the entire acoustic matching layer is the division layer and there is no layer on top of it, therefore, it is the uppermost layer of the acoustic matching layer]
Regarding claim 5, Shimizu further discloses that he piezoelectric material is divided by only either the first grooves or the second groove.[the piezo layer is divided only the slits 8 (the first grooves); see FIG. 4 ]
Regarding claim 6, Shimizu further discloses a backing material arranged on a rear surface 25side of the piezoelectric material, wherein the backing material includes at least either the first grooves or the second groove [see FIG. 4 and the annotated image above; the backing material has the first grooves extended in it].  
Regarding claim 8, Shimizu discloses an ultrasound probe [see abstract of Shimizu] comprising: 
[piezoelectric element 2; see FIG. 4 and column 4, lines 27-32] in which piezoelectric elements to transmit and receive ultrasound [see column 1, lines 15-25] are one- dimensionally arrayed [see column 1, lines 30-35 disclosing that “the array is arranged in a direction in which the short sides of piezoelectric elements are extended” (i.e. one dimensional array”]; and
 5at least one acoustic matching layer [acoustic matching layer 4; see FIG. 4 and column 1, lines 39-42] arranged on a subject side of the piezoelectric material [see FIG. 4; the matching layer 4 is on the side closest to a subject to be imaged], 
wherein the piezoelectric material includes a plurality of first grooves [first slit 8; see FIG. 4 and column 6, lines 11-15 and the annotated image above; since each piezo element includes a slit, the array together comprises of a plurality of slits in the piezo layer], and at least a second groove [second slit 10; see FIG. 4 and column 5, lines 5-7, and the annotated image above; at least a section of the slit 10 is included in the piezo layer] formed between the plurality of first grooves [see the annotated image above; in an array of piezo elements, the second slits (slit 10) would be located between two first slits (slit 8)], and the acoustic matching layer includes a division layer divided by only either the first grooves or the second groove [the entire acoustic matching layer is the division layer and it is “only” divided by the second groove (i.e. second slits 10); see FIG. 4 and the annotated image above
Regarding claim 17, an ultrasound diagnostic apparatus [see abstract of Shimizu] comprising the ultrasound probe according to claim 1.[see rejection of claim 1 above]
claim 18, an ultrasound diagnostic apparatus [see abstract of Shimizu] comprising the ultrasound probe according to claim 8.  [see rejection of claim 8 above]
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (U.S. Patent No. 6,558,332) hereinafter “Shimizu” in view of Fukase et al. (U.S. Publication No. 2014/0132114) hereinafter “Fukase”.
Regarding claim 7, Shimizu discloses that the grooves are filled with an insulating filler [see column 5, lines 58-60]
filler includes a resin selected from a group including an epoxy resin, a silicone resin, and a urethane resin.  
Fukase, directed towards an ultrasound probe with grooves in the substrate [see abstract of Fukase] discloses that the filler includes a resin selected from a group including an epoxy resin, a silicone resin and a urethane resin [see [0052] of Fukase]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the filling material of the grooves of Shimizu further and use a resin selected from a group including epoxy resin, a silicone resin and a urethane resin according to the teachings of Fukase in order to provide better insulation for the grooves.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793